DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Regarding 103 rejection of claim 1, Applicant argues in substance that combination of Ghanbarinejad and Bhamri fails to teach the invention as claimed.
In response to argument, Examiner respectfully disagree.  Bhamri discloses gNB indicating a set/multiple TCI state groups to UE [0048-0054], provisional application pages [0118-0122] as well as applying the TCI in uplink communication [0051, 0054-0057], FIG. 4, provisional application pages [0118-0130].
Hence combination Ghanbarinejad and Bhamri the invention as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-16, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanbarinejad et al (WO 2021198991 A1), with provisional application 63/004,215 filed 4/2/2020, in view of Bhamri et al (WO 2021198933 A1) with provisional application 63/002,827 filed 3/31/2020.

	Regarding claim 11, Ghanbarinejad discloses 
	a user equipment (UE) for wireless communication, comprising: (UE/remote unit, FIG. 2, comprising [0040, 0044-0047]
	a memory; and one or more processors, coupled to the memory, configured to: (processor, FIG. 2 #202, executing instructions stored in memory, FIG. 2 #204, to perform [0046]
	receive an indication to apply, for one or more uplink communications of a spatial division multiplexing (SDM) configuration, a group indication associated with downlink beams (UE receiving indication from N, e.g. FIG. 9 #906 #908, associated with downlink beams, e.g. FIG. 9 #918-B5 #920-B6, for uplink communications utilizing SDM [0062, 0073, 0092-0095, 0097], Table 4, provisional application [0077, 0095-0111]
	one or more communications based at least in part on the group indication associated with the downlink beams (UE identifies beams operable for uplink transmissions based on received indication associated with downlink beams [0096, 0097]
 	Ghanbarinejad does not expressly disclose receive an indication of configuration of a set of transmission control indication (TCI) state groups; apply a TCI state group of the set of TCI state group associated with downlink beams; transmit uplink communications based at least in part on the TCI state group being associated with the downlink beams
	
 	Bhamri discloses receive an indication of configuration of a set of transmission control indication (TCI) state groups (gNB indicates a set/multiple TCI state groups to UE [0048-0054], provisional application pages [0118-0122]
	apply a TCI state group of the set of TCI state group associated with downlink beams (apply TCI states in TCI state group to downlink beams [0051, 0054-0057], FIG. 4, provisional application pages [0118-0130]
	transmit uplink communications based at least in part on the TCI state group being associated with the downlink beams (UE performs uplink transmission to network node based on TCI indication received [0082, 0048, 0051, 0091, 0092], FIG. 4, provisional application [0070, 0078, 0118-0122]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receive an indication of configuration of a set of transmission control indication (TCI) state groups; apply a TCI state group of the set of TCI state group associated with downlink beams; transmit uplink communications based at least in part on the TCI state group being associated with the downlink beams” as taught by Bhamri into Ghanbarinejad’s system with the motivation to enable a UE to perform uplink transmission of communications using resources indicated by network node to avoid interference and enable a more efficient usage of wireless system’s spectrum.

Claims 1, 21 are rejected based on similar grounds provided in rejection of claim 11.

 	Regarding claim 26, Ghanbarinejad discloses
	an apparatus for wireless communication, comprising (UE/remote unit, FIG. 2, comprising [0040, 0044-0047]
	means for receiving an indication to apply, for one or more uplink communications of a spatial division multiplexing (SDM) configuration, a group indication associated with downlink beams (receiver of UE, FIG. 2 #212, receiving indication from N, e.g. FIG. 9 #906 #908, associated with downlink beams, e.g. FIG. 9 #918-B5 #920-B6, for uplink communications utilizing SDM [0062, 0073, 0092-0095, 0097], Table 4, provisional application [0077, 0095-0111]
	means for transmitting (transmitter, FIG. 2 #210)
	one or more communications based at least in part on the group indication associated with the downlink beams (UE identifies beams operable for uplink transmissions based on received indication associated with downlink beams [0096, 0097]
	Ghanbarinejad does not expressly disclose discloses means for receive an indication of configuration of a set of transmission control indication (TCI) state groups; apply a TCI state group of the set of TCI state group associated with downlink beams; transmit uplink communications based at least in part on the TCI state group being associated with the downlink beams
	
 	Bhamri discloses means for receive an indication of configuration of a set of transmission control indication (TCI) state groups (receiver, FIG. 2 #212, receiving a set/multiple TCI state groups indicated by gNB [0048-0054], provisional application pages [0118-0122]
	apply a TCI state group of the set of TCI state group associated with downlink beams (apply TCI states in TCI state group to downlink beams [0051, 0054-0057], FIG. 4, provisional application pages [0118-0130]
	transmit uplink communications based at least in part on the TCI state group being associated with the downlink beams (UE performs uplink transmission to network node based on TCI indication received [0082, 0048, 0051, 0091, 0092], FIG. 4, provisional application [0070, 0078, 0118-0122]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “means for receive an indication of configuration of a set of transmission control indication (TCI) state groups; apply a TCI state group of the set of TCI state group associated with downlink beams; transmit uplink communications based at least in part on the TCI state group being associated with the downlink beams” as taught by Bhamri into Ghanbarinejad’s system with the motivation to enable a UE to perform uplink transmission of communications using resources indicated by network node to avoid interference and enable a more efficient usage of wireless system’s spectrum.

	Regarding claims 2, 12, 22, 27, Ghanbarinejad discloses “transmitting the one or more uplink communications using UE transmit beams that are associated with the downlink beams” transmitting using transmit beams based on received indication associated with downlink beams [0092, 0096, 0097], FIG. 9

	Regarding claims 3, 13, 23, 28, Ghanbarinejad discloses “transmitting the one or more uplink communications using UE transmit beams that are associated with a subset of the downlink beams” UE operable to use uplink beams B7 and B8, FIG. 9 #922 #924, associated with downlink beams B5 and B6, FIG. 9 #918 #920, out of all available downlink beams [0094-0097], FIG. 9

	Regarding claims 4, 14, 24, 29, Ghanbarinejad discloses “wherein the subset of the downlink beams is indicated in a communication from a base station associated with the SDM configuration” subset of downlink beams B5 and B6, FIG. 9 #918 #920, are indicated by network node [0094-0097], FIG. 9

	Regarding claims 5, 15, Ghanbarinejad discloses “receiving one or more downlink communications transmitted using the downlink beams” network node/N node transmitting downlink communications including CSI-RS and DCI containing TCI to UE using downlink beams [0095, 0096]

	Regarding claims 6, 16, Ghanbarinejad discloses “transmitting uplink communications based at least in part on the group indication associated with the downlink beams for a duration of time” DCI transmitted to UE/CN contains a specified time/frequency resources for transmission and reception utilizing a particular beam [0095, 0095, 0153-0156]

Allowable Subject Matter
Claims 7-10, 17-20, 25, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wang et al (WO 2019138284 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI NGUYEN/Primary Examiner, Art Unit 2469